ORDER
PER CURIAM:
Donald Morton appeals the decision of the Labor and Industrial Relations Commission holding that the Second Injury Fund is liable for the payment of benefits *513for his permanent total disability. The State Treasurer, as Custodian of the Second Injury Fund, also appeals, contending the Commission erred in concluding that Mr. Morton was permanently and totally disabled due to a combination of the workplace occupational disease and a pre-exist-ing disability. The judgment is affirmed. Rule 84.16(b).